James H. Pilkinton, Judge, concurring. I concur in the results reached by the majority for the following reasons. Immediately after this suit was filed, and Mr. Baldwin was notified as provided by law, he conveyed his interest in this Arkansas property to Roland J. Bellard, his Texas attorney. This was probably a thinly veiled effort to hinder or defeat any claim Mrs. Baldwin might make for past due child support. Be that as it may, it is clear that thereafter both Mr. Baldwin and Mr. Bellard entered their appearance in this case. Their answer, and all other pleadings filed by them, are general and not limited. In addition, they are asking the court for a money judgment and other relief. When Mr. Baldwin and Mr. Bellard filed their motion asking the trial court to correct an error in the order of distribution, Mrs. Baldwin responded by requesting credit, and other relief, for unpaid child support due under the Florida divorce decree. Neither Mr. Baldwin nor Mr. Bellard denied that she was entitled to be heard on this. The trial court never did pass on this phase of the matter, but left this issue hanging and unresolved. There is a substantial amount of money still under the control of the trial court, which has not been distributed, and which Mr. Baldwin and Mr. Bellard are seeking to obtain. This $6,914.25 is subject to the orders of the court until finally disbursed. The interest of Bellard is clearly subject to any claim Mrs. Baldwin may have against her former husband. See Funk v. Young, 138 Ark. 38. Ark. Stat. (1947) §27-1125, and other provisions of our law and rules provide that set-off may be claimed; and broad discretion in such matters is given to the court. The code practice is liberal with regard to amendments. Pulaski County v. Horton, 224 Ark. 864 at 871, 276 S.W.2d 706. In Horton the Supreme Court said: We have also said that in enacting Ark. Stats., 27-1123 and other statutes relating to counterclaims and set-offs, it was the manifest purpose of the Legislature to permit litigants to settle all matters between them in a single unit. Church v. Jones, 167 Ark. 326, 268 S.W. 7; Troxler v. Spencer, 223 Ark. 919, 270 S.W.2d 936. The 1917 amendment to what is now §27-1123, Ark. Stat. (1947) struck out a requirement that the counter claim be connected with the subject of the action. It is my view that Mr. Baldwin and Mr. Bellard were both in court for all purposes under the circumstances; and under the state of the pleadings the Chancery Court not only had the right but the duty to fully dispose of the litigation by considering Mrs. Baldwin’s claim for what the majority properly terms a set-off for any child support that may be due. David Newbern, Judge, dissenting. I have no quarrel with that part of the majority decision which remands the case for a determination of the extent of Bellard’s interest as opposed to Baldwin’s. I do, however, find objectionable the use of the “de novo review” authority to permit a set-off of the allegedly overdue child support payments. The appellant did not ask any consideration of that claim until she realized that the original distribution was erroneous in a way that was greatly to her advantage, and that thus she would have to give up some of the funds erroneously distributed to her by the court’s order. In effect, she was commencing a brand new lawsuit at that juncture. Her child support claim was far afield of her original pleading in her partition action. It would have been error for the trial court to have entertained it when it was presented, and it is error for us to do so now. See, Gardner v. Farmers Electric Co-op, Corp., 232 Ark. 435, 338 S.W. 2d 206 (1960). Even more troublesome than this erroneous refusal to apply the well known applicable rule of pleading is the error this holding will precipitate in the area of jurisdiction. The chancellor had no jurisdiction of Mr. Baldwin with respect to any claim or judgment for child support the appellant may have had. The chancellor apparently disregarded the appellant’s child support allegations, and thus Mr. Baldwin properly does not raise, on this appeal, any question about jurisdiction. I must address it, however, as in its zeal to get a “morally correct” result in this case by protecting the right of the appellant to some allegedly overdue payments, the majority is ordering the trial court to consider a child support claim in this lawsuit which has nothing to do with the child support claim. The claim for child support is in personam, and thus personal jurisdiction of the defendant must abide in the court which orders its payment. 2 Nelson, Divorce and Annulment § 14.78, p. 109 (1961), citing, Southern Pac. Co. v. Zehnle, 163 F.2d 453 (1947); Grubbs v. Grubbs, 164 S.W.2d 216 (Tex. Civ. App. 1947), and see, Watkins v. Watkins, 194 Tenn. 621, 254 S.W. 2d 735 (1953). As to this ciaim, the trial court has established no such jurisdiction of Mr. Baldwin. The appellant could, of course, register any judgment she may have for child support in accordance with the provision of the Uniform Reciprocal Enforcement of Support Act, Ark. Stat. Ann. § 34-1436 (Supp. 1977), and she might obtain some relief against Mr. Baldwin in the provisions of that Act, the purpose of which was to aid spouses of persons who reside outside the state and to overcome just the problem which exists here, i.e., lack of personal jurisdiction of Mr. Baldwin. Formerly, it could have been argued that the presence of Mr. Baldwin’s property in Arkansas, in the form of owed distribution proceeds, would have subjected that property to a claim of a personal nature if it were properly attached for that purpose. That is, however, no longer the law. Shaffer v. Heitner, 433 U.S. 186, 97 S. Ct. 2659 (1977). Had the appellant sought to register a child support judgment in Arkansas or otherwise taken a direct approach to that matter, and had the court somehow obtained jurisdiction of Mr. Baldwin in that action, I believe she might have been in a good position to have complained of the conveyance from Baldwin to Bellard as fraudulent. Without any facts at my disposal with respect to that claim, of course, I can express no opinion whether any child support claim exists, whether by order, judgment or otherwise. My point is simply that the partition action should not be used as a vehicle to bootstrap jurisdiction of the defendant as to a child support claim, especially when the latter is raised for the first time after the proceeds of the sale have been distributed. The result orientation of the majority position troubles me greatly. A strong hint of the fact that this case is being retried on appeal, and incorrectly so, is the lack of any citation to case or statutory authority in the opinion. With all due respect, I believe we should try to do as other appellate courts and make our decisions in accordance with demonstrable principles of law.